Exhibit 10.16

 

TESARO, INC.

1000 Winter Street, Suite 3300

Waltham, Massachusetts 02451

 

February 23, 2017

 

Mary Lynne Hedley, Ph.D.

President and Chief Operating Officer

TESARO, Inc.

1000 Winter Street, Suite 3300

Waltham, Massachusetts 02451

 

Dear Mary Lynne:

 

On behalf of TESARO, Inc. (the “Company”), I am very pleased to offer you an
amended and restated employment letter in connection with your ongoing
employment in the position of President and Chief Operating Officer.

 

The terms of your position with the Company are as set forth below:

 

1. Position.  You will continue as the President and Chief Operating Officer of
the Company. As President and Chief Operating Officer, you will have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities that are customarily associated with your position and those
that are assigned to you by the Company’s Chief Executive Officer.  You will
report directly to the Chief Executive Officer.  Your employment under the terms
of this letter agreement shall terminate in accordance with Section 6 below. 
During the term of your employment with the Company, you will devote your full
professional time and efforts to the business activities and other activities of
the Company, except that you may engage in the business activities and other
activities described on Appendix A of this letter, and other activities that may
be approved in advance by the Company’s Board of Directors (the “Board”).

 

2. Start Date.  You commenced this position with the Company effective on
May 10, 2010.

 

3. Compensation.

 

a.  Base Salary.  You will be paid an annual base salary of Six Hundred Ten
Thousand Dollars ($610,000). Your base salary will be payable pursuant to the
Company’s regular payroll policy.  Your salary shall be reviewed annually and
may be increased by the Board in connection with any such review.

 

b. Bonus Program.  You will be eligible for an annual bonus that targets sixty
five percent (65%) of your annual base salary that will allow you to participate
in the success of the Company based upon agreed upon Company milestones
established by you and the Board.  Any annual bonus shall be paid no later than
March 15th of the year immediately following the year to which the applicable
annual bonus relates.



60086602_1

--------------------------------------------------------------------------------

 



 

c.  Withholding.  The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

 

4.  Benefits.

 

a. Vacation & Holidays.  You will be eligible for four weeks of paid vacation
each year and Company paid holidays consistent with the Company’s vacation
policy offered to other executive level employees of the Company.

 

b. Other.  You will be eligible to participate in such medical, retirement and
other benefits as are approved by the Board and made available to other
executive level employees of the Company.

 

As is the case with all employee benefits, such benefits will be governed by the
terms and conditions of applicable plans or policies, which are subject to
change or discontinuation at any time.

 

5.  At-Will Employment.  Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment.  Except as
provided below, the Company or you may terminate your employment at any time for
any reason, with or without Cause, and with or without notice.  The “at-will”
nature of your employment shall remain unchanged during your tenure as an
employee of the Company, and may only be changed by an express written agreement
that is signed by you and the Board.

 

6.  Termination of Employment.

 

a.  If you resign your employment with the Company without Good Reason you will
receive no additional compensation other than: (i) any unpaid base salary for
services rendered prior to the date of termination or resignation; (ii) any
earned but unpaid annual bonus for any year prior to the year in which
termination of employment occurs; (iii) reimbursement of any un-reimbursed
business expenses incurred as of the date of termination or resignation in
accordance with the Company’s reimbursement policy, (iv) accrued but unused
vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement (collectively, clauses (i) through (v) shall be referred
herein as the “Accrued Benefits”).  If the Company terminates your employment
for Cause, at any time, then you will receive no additional compensation other
than the Accrued Benefits, except that the benefits described in this
Section 6(a)(ii) shall not be paid to you.

 

b.  If the Company terminates your employment for any reason other than Cause
(except for death or Disability) or you resign for Good Reason, you will receive
the Accrued Benefits, and, subject to your compliance with Section 6(e) below,
and if such termination is not in connection with or within twelve (12) months
following a Change in Control (as defined in the



--------------------------------------------------------------------------------

 



Company’s 2012 Omnibus Incentive Plan), the Company will pay you the following:
(i) after the execution and delivery of the release referenced below and the
lapse of any revocation period without the release being revoked (the “Release
Effective Date”), fifteen (15) month’s base salary then in effect, less standard
deductions and payable in installments in accordance with the Company’s then
regular pay policies commencing on the sixtieth (60th) day following the
termination of your employment, provided, that the first payment shall include
any amounts due prior thereto; and (ii) if you elect to continue your health
insurance coverage pursuant to your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) following the termination of
your employment, then the Company shall pay to you your monthly premium under
COBRA on a monthly basis until the earlier of (x) fifteen (15) months following
the effective termination date, or (y) the date upon which you commence
full-time employment (or employment that provides you with eligibility for
healthcare benefits substantially comparable to those provided by the Company)
with an entity other than the Company.  All equity awards then held by you will
be governed in accordance with their terms.

 

c.  If the Company terminates your employment for any reason other than Cause
(except for death or Disability) or you resign for Good Reason, and if such
termination is in connection with or within twelve (12) months following a
Change in Control, you will receive the Accrued Benefits, and, subject to your
compliance with Section 6(e) below, the Company will pay you the following:
(i) after the Release Effective Date, an amount equal to eighteen (18) month’s
base salary then in effect, and one hundred percent (100%) of your target bonus
for the year your employment terminates, in each case, less standard deductions
and payable in a single lump sum on the sixtieth (60th) day following the
termination of your employment; (ii) if you elect to continue your health
insurance coverage pursuant to your rights under COBRA following the termination
of your employment, then the Company shall pay to you your monthly premium under
COBRA on a monthly basis until the earlier of (x) eighteen (18) months following
the effective termination date, or (y) the date upon which you commence
full-time employment (or employment that provides you with eligibility for
healthcare benefits substantially comparable to those provided by the Company)
with an entity other than the Company; and (iii) full vesting of all outstanding
equity awards.

 

d.  If your employment terminates because of your death or Disability, then you
will receive the Accrued Benefits.  For purposes of this letter agreement,
“Disability” shall be defined as your inability to have performed your material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
one hundred eighty (180) days (including weekends and holidays) in any 365-day
period.  Notwithstanding the foregoing, in the event that as a result of an
earlier absence because of mental or physical incapacity you incur a “separation
from service” within the meaning of such term under Code Section 409A you shall
on such date automatically be terminated from employment as a Disability
termination.

 

e.  Eligibility for receipt of the items in Section 6(b) and Section 6(c) (other
than the Accrued Benefits) shall be conditioned on your (i) signing within sixty
(60) days of your termination of employment and not revoking a release of any
and all claims, in the form mutually agreeable to you and the
Company, provided, that such release shall (A) not expand your post-termination
obligations or restrictive covenants to the Company and its affiliates greater
than as described in this letter agreement and in the Non-Disclosure and
Inventions



--------------------------------------------------------------------------------

 



Assignment Agreement (except as provided in subsection (C) below), (B) not
terminate any of your rights to indemnification and liability insurance in
accordance with Section 11 below, and (C) contain the following provisions:

 

(I) For a period of one (1) year following such termination of employment, you
agree that you shall not, directly or indirectly, individually or on behalf of
any other person, firm, corporation or other entity, solicit, aid or induce any
employee of the Company to leave such employment or to accept employment with
any other person, firm, corporation or other entity unaffiliated with the
Company or hire any such employee or take any action to materially assist or aid
any other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee.  This paragraph shall not be violated by
(i) general advertising or solicitation not specifically targeted at
Company-related persons or entities or (ii) you serving as a reference, upon
request, for any employee of the Company, other than such a reference to a
company with whom you are then affiliated; and

 

(II) The Company and you agree that for the three (3)-year period following such
termination of employment, neither party (including in the case of the Company,
its executive leadership team, officers and directors), directly or indirectly,
orally, in writing or through any medium (including, but not limited to, the
press or other media, computer networks or bulletin boards, or any other form of
communication) will disparage or defame the goodwill or reputation of you or the
Company or its respective directors, officers, stockholders, agents and/or
employees.  Nothing herein shall prohibit any party (i) from disclosing that you
are no longer employed by the Company, (ii) from responding truthfully to any
governmental investigation or inquiry by a governmental entity or any other law,
subpoena, court order or other compulsory legal process or (iii) from rebutting
in good faith statements made by the other party that are untrue or
misleading; provided, further, that the Company shall tender such release to you
within seven (7) days after your termination of employment and (ii) returning to
the Company all of its property and confidential information that is in your
possession.

 

f.  For all purposes of this letter agreement, the term “Cause” shall mean:
(i) willful misconduct or gross negligence as to a material matter in connection
with your duties; (ii) any act constituting material dishonesty or fraud with
respect to the Company; (iii) the indictment for, conviction of, or a plea of
guilty or nolo contendere to, a felony under applicable law; (iv) material
violation of a material term of any written Company policy made available to
you; (v) failure to attempt in good faith to (A) perform your duties in all
material respects or (B) follow a clear, lawful and reasonable directive of the
Board; or (vi) material breach of a fiduciary duty owed to the Company that has
caused or could reasonably be expected to cause a material injury to the
business; provided, that in no event shall your employment be terminated for
Cause unless (A) an event or circumstance set forth in clauses (i) through
(vi) has occurred and the Company provides you with written notice after the
Company has knowledge of the occurrence of existence of such event or
circumstance, which notice reasonably identifies the event or circumstance that
the Company believes constitutes Cause and (B) with respect to the events and
circumstances set forth in clauses (iv) and (v) only, you fail to substantially
cure the event or circumstance so identified within 30 days of the receipt of
such notice; and, provided further, that clauses (iv) and (v) shall not apply
following a Change in Control.

 





--------------------------------------------------------------------------------

 



g.  For all purposes of this letter agreement, the term “Good Reason” shall
mean: (i) being required to report to another person other than the Company’s
Chief Executive Officer or the assignment to you of any duties or
responsibilities which result in the material diminution of your position as the
President and Chief Operating Officer of the Company (other than temporarily
while physically or mentally incapacitated or as required by applicable law);
(ii) a reduction by the Company in your annual base salary or target bonus
percentage; (iii) relocation of your primary office at the Company’s
headquarters in the Boston, MA metropolitan area to another location by more
than thirty (30) miles or relocation of your primary office at the Company’s
headquarters to another location that is not the Company’s headquarters; or
(iv) breach by the Company of the terms of this letter agreement or the
Restricted Stock Agreement, including without limitation, the diminution of your
title as the President and Chief Operating Officer of the Company.  You shall
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within ninety (90) days after the first
occurrence of such circumstances, and the Company shall have thirty (30) days
following receipt of such notice to cure such circumstances in all material
respects, and, to the extent not cured, you shall have resigned for Good Reason
not later than the 180th day following the first occurrence of any Good Reason
event (or to the extent it recurs, after the first occurrence of such
recurrence).

 

h. If any of the payments or benefits received or to be received by you
(including, without limitation, any payment or benefits received in connection
with a Change in Control or your termination of employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement, or
otherwise (the “Benefit Arrangements”)) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”) and would, but
for this Section 6(h), be subject to the excise tax imposed under Code
Section 4999, then such 280G Payments shall be reduced by the Company (by the
minimum possible amounts) by first reducing or eliminating payments which are
payable in cash and then by reducing or eliminating payments, rights and
benefits which are not payable in cash, in each case in reverse order beginning
with payments, rights or benefits which are to be paid the farthest in time from
the Change in Control so that you will not be considered to have received a
parachute payment, unless you would receive a greater after-tax amount by
receiving all such 280G Payments without reduction pursuant to the foregoing
provisions of this sentence.  If two economically equivalent amounts are subject
to reduction but are payable at different times, the amounts shall be reduced
(but not below zero) on a pro-rata basis.

 

7.  Employee Confidentiality Agreement.  As an employee of the Company, you have
and will have access to certain Company and third party confidential information
and you may during the course of your employment develop certain information or
inventions, which will be the property of the Company.  To protect the interest
of the Company, you have previously signed a “Non-Disclosure and Inventions
Assignment Agreement” as a condition of your employment.

 

8.  Delayed Commencement Date for Payments and Benefits.

  





--------------------------------------------------------------------------------

 



a.  The intent of the parties is that payments and benefits under this letter
agreement comply with, or be exempt from, Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this letter agreement shall be
interpreted to be in compliance therewith or exempt therefrom.  If you notify
the Company (with specificity as to the reason therefor) that you believe that
any provision of this letter agreement (or of any award of compensation,
including equity compensation or benefits) would cause you to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company independently makes such determination, the Company
shall, after consulting with you, reform such provision to try to comply with
Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A.  To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A.

 

b.   A termination of employment shall not be deemed to have occurred for
purposes of any provision of this letter agreement providing for the payment of
any amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this letter agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding any provision to the contrary in
this letter agreement, no payments or benefits that are considered “nonqualified
deferred compensation” under Code Section 409A to which you otherwise become
entitled under this letter agreement in connection with your termination of
employment, shall be made or provided to you prior to the earlier of (i) the
expiration of the six (6) month period measured from the date of your
“separation from service” with the Company (as such term is defined in Code
Section 409A) or (ii) the date of your death, if you are deemed at the time of
such separation from service to be a “specified employee” under Code
Section 409A.  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 8(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this letter agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein.

 

c.  All expenses or other reimbursements under this letter agreement shall be
made promptly following submission of required documentation, and in any case on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you (provided that if any such reimbursements
constitute taxable income to you, such reimbursements shall be paid no later
than March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred), and (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit and (ii) no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year, provided, that the foregoing clause (ii) shall not be
violated with regard to expenses



--------------------------------------------------------------------------------

 



reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect.

 

d.  For purposes of Code Section 409A, your right to receive any installment
payment pursuant to this letter agreement shall be treated as a right to receive
a series of separate and distinct payments.  Whenever a payment under this
letter agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Notwithstanding any other provision
of this letter agreement to the contrary, in no event shall any payment under
this letter agreement that constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A be subject to offset, counterclaim or recoupment
by any other amount payable to you unless otherwise permitted by Code
Section 409A.

 

9.  Resolution of Disputes.  Any controversy or claim arising out of or relating
to your employment, this letter agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Boston,
Massachusetts before a single arbitrator (applying Massachusetts law), in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 9; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator.  The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA.  The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based.  Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable. 
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

The Company shall pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration or arbitration hearing that are
unique to arbitration.  The Company and you each shall separately pay its or
your own deposition, witness, expert and attorneys’ fees and other expenses as
and to the same extent as if the matter were being held in court unless
otherwise provided by law.  The arbitrator shall have the sole and exclusive
power and authority to decide any and all issues of or related to whether this
letter agreement or any provision of this letter agreement is subject to
arbitration.

 

10.  No Inconsistent Obligations.  By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether



--------------------------------------------------------------------------------

 



contractual or otherwise, that are inconsistent with your obligations set forth
in this letter agreement or that would be violated by your employment by the
Company.  You agree that you will not take any action on behalf of the Company
or cause the Company to take any action that will violate any agreement that you
have with a prior employer.

 

11.  Indemnification and Liability Insurance.  The Company hereby agrees to
indemnify you and hold you harmless (including advancement of reasonable
attorney’s fees) to the fullest extent permitted by law against and in respect
of any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses, losses, and damages resulting from the your good faith performance of
your duties and obligations with the Company and the Company’s affiliates.  The
Company shall cover you under directors’ and officers’ liability insurance both
during and, while potential liability exists, after the term of this letter
agreement in the same amount and to the same extent as the Company covers its
other officers and directors.  These obligations shall survive the termination
of your employment with the Company.

 

12.  Miscellaneous.

 

a.  This letter agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

 

b.  The Company may only assign this letter agreement to a successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, provided, that
such successor expressly agrees to assume and perform this letter agreement in
the same manner and to the same extent that the Company would have been required
to perform it if no such assignment had taken place, and “Company” shall include
any such successor that assumes and agrees to perform this letter agreement, by
operation of law or otherwise.

 

c.  No provision of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and such officer or director as may be designated by the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this letter
agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

d.  The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to the choice of law principles thereof.

 

I am confident that your continued employment with the Company will prove
mutually beneficial.

 

 

 

Sincerely,

 

 



--------------------------------------------------------------------------------

 



 

TESARO, INC.

 

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

 

Leon O. Moulder, Jr.

 

 

Chief Executive Officer

 

 

 

 

Agreed:

 

 

 

/s/ Mary Lynne Hedley, Ph.D.

 

Mary Lynne Hedley, Ph.D.

 

 

Date:

2/23/2017

 

 

 

 

 

 

 

 

Appendices:  Appendix A — Other Activities

 







--------------------------------------------------------------------------------

 



Appendix A

 

APPROVED ACTIVITIES

 

Employee may:

 

☐    serve on the boards of directors of Youville Place, Inc. and other
non-profit organizations;

 

☐    participate in charitable, civic, educational, professional, community or
industry affairs; and

 

☐    manage Employee’s passive personal investments;

 

provided, such activities in the aggregate do not materially interfere with
Employee’s duties or create a potential business or fiduciary conflict.



--------------------------------------------------------------------------------